Name: Commission Implementing Regulation (EU) NoÃ 1248/2011 of 29Ã November 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: mechanical engineering;  tariff policy;  building and public works
 Date Published: nan

 2.12.2011 EN Official Journal of the European Union L 319/37 COMMISSION IMPLEMENTING REGULATION (EU) No 1248/2011 of 29 November 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of 3 months, continue to be invoked by the holder, pursuant to Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of 3 months pursuant to Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A machine for use with lifts, with dimensions of approximately 83 Ã  70 Ã  30 cm and a weight of 418 kg (so-called gearless traction machine), consisting of:  a permanent magnet synchronous electric motor with a power of 3,4 kW,  a pulley on the shaft of the motor,  a braking system, and  a signal generator for determining the correct position of the cables (safety monitoring system). The machine is installed in a lift shaft for lifting and lowering the cabin. 8425 31 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(a) to Section XVI and the wording of CN codes 8425 and 8425 31 00. The machine consists of an electric motor and a pulley on the shaft of the motor. Given its characteristics, it is to be considered to be a winch of heading 8425. The presence of a braking system or the absence of a cable or belt does not exclude classification as a winch (see also the HS classification opinion 8425.31/1). The presence of the safety monitoring system does not alter the characteristics of a winch. Classification as a part of a lift under heading 8431 is therefore excluded. The machine is therefore to be classified under CN code 8425 31 00 as a winch powered by an electric motor.